Allow me to begin by congratulating the President on his election to the presidency of the General Assembly at its seventy-second session. His illustrious career as a diplomat gives us confidence that we will see a successful session, and I assure him of my delegation’s full support and cooperation during his tenure. Let me also commend his predecessor, Mr. Peter Thomson, for his excellent leadership of the seventy-first session of the General Assembly. He handled that great responsibility very well and with much skill and devotion.
During the previous session, we also witnessed the appointment of the new Secretary-General, Mr. António Guterres, whose impeccable credentials and distinguished service within the United Nations, coupled with his wealth of knowledge and experience, leave us hopeful that he will handle the challenges of his new position with dexterity. We therefore congratulate him on his well-deserved appointment and wish him success in the long journey ahead. We also pay tribute to his predecessor, Mr. Ban Ki-moon, for a job well done. He performed the duties of his high office with consummate diplomatic skill and honour.
We meet once again for the seventy-second time in the history of the United Nations in order to appraise the world’s political, security and economic situations. We do so at a critical juncture in human history. Now is the time for a true reflection on the role of the Organization in the twenty-first century, since it is on the United Nations that humankind places much faith and hope for a better life for all.
The pall of despair that descended on the world following the Second World War was eased by our forebears’ adoption of lofty ideals when they came together in San Francisco and resolved
“to save succeeding generations from the scourge of war;
“to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and;
“to promote social progress and better standards of life in larger freedom”.
Sadly, today we speak of a world that is slowly regressing to resembling the one that existed seven decades ago. The multifaceted and complex challenges that have besieged us are threatening to erode the laudable strides that the United Nations has made since its establishment. Inter- and intra-State conflict characterizes the modern-day world. From the global refugee crisis to the spread of terrorism, the ability of the United Nations to effectively resolve conflict is being put to the test. The heightened tensions on the Korean peninsula, coupled with the flagrant violation there of Security Council resolutions and the Treaty on the Non-Proliferation of Nuclear Weapons, speak to the arms race brewing in that part of the world.
As if that were not enough, respect for human rights and the rule of law — the principles that speak to the very fibre of the United Nations — continues to be flouted with impunity. Women and children in particular face the worst forms of brutal abuse, especially in conflict-ridden countries. Poverty also continues to be a dreadful affliction for developing countries, undermining their efforts to re-orient their economies towards significant gains in real growth. The result is that most poverty-stricken populations are sometimes left with no option but to employ unorthodox methods for economic survival to sustain their livelihoods.
It is in that context that we welcome the theme for this session: “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. It resonates squarely with the principles that underpinned the establishment of the United Nations. That is what the Organization stands for. The complexities and dichotomies that characterize humankind’s existence on the planet and the inequalities that prevail between developed and underdeveloped countries would be a thing of the past if we could remain true to our mission and focus on people on our development path.
While the Sustainable Development Goals (SDGs) embrace the concept of universal prosperity for all societies, we are all aware that, in essence, that ideal is still far from being realized. We must move forward cooperatively in our efforts to achieve peace and a decent life for all. It is incumbent on the entire international community to act in unison as we strive to restore peace and deploy a universal response to our goals. To that end, our immediate challenge is to come up with a new strategy that encapsulates the SDGs and multidimensionally integrates them into the concept, as the theme outlines.
We are cognizant of the fact that in Lesotho our destiny is in our hands and that the chief responsibility for sustainable and equal development resides with us. As a newly inaugurated Administration, we have set for ourselves the very lofty goal of restructuring all our important Government institutions. In that regard, we intend to embark on an ambitious yet achievable reform programme. We are committed to fully implementing the decisions of the Southern African Development Community (SADC) and putting Lesotho on a path of inclusive reform that will consist of constitutional, parliamentary, electoral, public-sector and security- sector reforms. It is an exercise that will involve all stakeholders, who must engage with genuine and total commitment to establishing a stable political order that is conducive to economic development.
As the new Government of Lesotho, our resolve and commitment to implementing SADC decisions signifies our commitment to working together with our regional body in pursuit of lasting peace and security in our country and the whole SADC region. We have made good progress in the implementation of SADC decisions following the recommendations of Justice Mpaphi Phumaphi, which were laid out during his enquiry in Lesotho after the brutal assassination of Lieutenant General Mahao, Lesotho’s Army Commander, in June 2015. Today I have to once again report to the Assembly with sadness and great humiliation the assassination of the current Army Commander, Lieutenant General Khoantle Motsomotso, less than three weeks ago, on 5 September, by two senior army officers, who were in turn shot and killed by the General’s bodyguards. Despite such daunting challenges to our small mountain Kingdom’s political and security instability, SADC is standing firmly behind us as a regional bloc to help restore peace, political stability, security and the rule of law in Lesotho.
On that note, I wantto thank SADC, our development partners, the Friends of Lesotho, the African Union and the United Nations for their unwavering support in ensuring that Lesotho’s democracy is protected in its pursuit of economic growth and stability.
On the development front, I am happy to report that the Government of Lesotho is committed to maintaining fiscal discipline in order to stabilize the national economy and stimulate growth and business activity while preserving the environment. At the same time, we are relentlessly committed to combating crime and corruption at all levels of our society, in accordance with SDG 16, which recognizes that corruption undermines efforts to combat poverty and gender equality. It further acts as a tax on the poor when it comes to accessing their right to public services. We are aware that on our own, without the support of our cooperating partners, our efforts to root out corruption cannot yield the desired results; hence our urgent call to them to join forces with us in our crusade.
As a least developed country, we believe that the concept of development is meaningful only when it gives communities tangible benefits in a sustainable manner. It is indisputable fact that young people are the thread that holds together the fabric of every nation and that at the same time they can be major agents of change. It would be a serious and unwise miscalculation not to recognize them as our partners of today and leaders of tomorrow. In that regard, we emphasize the importance of young people’s participation in decision-making at all levels. Job creation for young people also remains a priority. With reference to SDG 8, our global strategy for youth employment is set to be operationalized by 2020. Countries therefore have to develop strategies for youth employment and implement the Global Jobs Pact of the International Labour Organization. In that regard, the Government of Lesotho remains committed in its resolve to harness the energy of young Basotho men and women in order to further the advancement of the economy of our country.
Lesotho continues to deal with the scourge of the HIV/AIDS pandemic, which is more prevalent among young women, who are the backbone of our economy. The empowerment of women is a focus of our development policy. We believe that elevating them to positions of leadership in both the private and public sectors will lead to a more equitable and prosperous society in Lesotho. We recognize that poverty and the AIDS pandemic go hand in hand, and our poverty eradication policies therefore target the most vulnerable groups, including the elderly, AIDS orphans, women and young people. We remain committed to ensuring that those objectives are tackled, for they are key components of the SDGs.
On the economic front, like other landlocked developing countries, Lesotho continues to face challenges inherently linked to its unique geographic position. The burden of high transport costs and cumbersome and slow export processing procedures continues to impose serious impediments to our external trade. I must therefore mention the need for increased international assistance in infrastructure development and institutional capacity-building, as well as industrialization and enhancement of productive capacity, for all developing countries, not only the least developed.
Lesotho continues to support the maintenance of international peace and security. We are deeply disturbed by the ongoing violence in Syria and other parts of the Middle East. The rise of the Islamic State in Iraq and the Levant (ISIL) has added another dimension to the scourge of international terrorism. It has become a force of destruction and generates mayhem on a global scale. We are encouraged by recent efforts aimed at shrinking the boundaries of the territories controlled by ISIL in Iraq and Syria. As a result of the ongoing violence in the Middle East and elsewhere, the world’s refugee population has grown; there are more than 65 million displaced persons, including those fleeing hunger. That situation is intolerable, as it has created an environment in which young people have become vulnerable to recruitment by terrorist movements and human trafficking.
In recent years, Lesotho has faced prolonged droughts due to the El Niño effect, which crippled the entire Southern African subcontinent and led to food shortages and other hardships. The recent hurricanes that have devastated the Caribbean and parts of the United States, along with the torrential rains that have been witnessed in many countries, including floods of biblical proportions, are a stark reminder that climate change is with us and that urgent action is required in accordance with the Paris Agreement on Climate Change, which was concluded more than a year ago.
We reiterate our appeal that small countries such as Lesotho, including small island States, should be empowered with technologies for dealing with and adapting to climate-change challenges. Sustainable development will elude us without genuine commitment on the part of all, including our development partners. The principles of common but differentiated responsibility and economic might and capability between developed and developing nations will be critical to our success in building a sustainable world. We therefore call on the international community to continue mobilizing and providing additional financial resources to Africa for climate-friendly technologies to address both the urgent adaptation and mitigation needs of Africa and other developing countries. Similarly, we urge countries that have reneged on their support to the Paris Agreement to reconsider their position and return to the fold.
The eradication of colonialism is one of the most notable achievements accomplished by the international community through the United Nations. However, that business remains unfinished. The questions of Western Sahara and Palestine have defied solutions for a long time.
We reiterate our support for Western Sahara in its struggle for self-determination. Every day that passes without a change in the lives of the people of Western Sahara is a reminder to the world that we must renew our determination to fight the injustices perpetrated against the Sahrawi Arab Democratic Republic. History will judge us harshly if we watch in silence as unjust treatment is meted out to the people of that African country. Our silence and inaction will leave an indelible mark of failure on our collective character. In the modern world the use of colonial tactics is totally unacceptable. In that connection, we call on the United Nations to remain resolute in its determination to rid the world of the scourge of colonialism. The agreement by the POLISARIO Front and Morocco to resume negotiations in order to reach a long-term solution has not gone unnoticed. We commend them for that bold step and assure them of our support in that noble endeavour.
The question of Palestine has been on the United Nations agenda for decades. We continue to believe that a two-State solution, based on the 1967 borders, whereby Israel and Palestine coexist side-by-side in equal sovereignty, is the most viable proposal for a permanent settlement to that vexing problem. The Palestinians too deserve to enjoy the right to peace, development and the sanctity of life.
Concerning the nuclear-disarmament landscape, the United Nations made significant progress a few months ago with the adoption of the Treaty on the Prohibition of Nuclear Weapons as the first legally binding international agreement to comprehensively prohibit nuclear weapons with the goal of eventually achieving their total elimination. That is a historic achievement, especially in the light of the ongoing tensions in the Korean peninsula. The argument that nuclear weapons are a deterrent is a fallacy. Such weapons are a threat to human existence, and their possessors should do the right thing and renounce them in line with their international obligations. The Treaty should not remain a mere paper agreement; it must be ratified and implemented by all.
As I conclude, I would like to point out that we should continue to resist all attempts to undermine the global consensus that the United Nations has built around many issues of importance to our peoples. We
remain convinced that it is the only universal institution that can safeguard world peace and ensure the survival of all and sundry. For it to do so, however, the reform agenda of the United Nations must proceed without further delay, including reform of the Security Council. A Council that is transparent and representative of all regions, including Africa, will go a long way to fulfilling the ideals for which the United Nations was founded. Unilateral actions that defy civility and international law belong to the past. Let us march forward with unity of purpose, while focusing on our peoples and striving for peace so that we can all have a decent life.